Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-11, 13-15 and 17-24 are allowed.
The closest prior art, Willkins et al. (US Pub. 2018/0095882), discloses “the first memory device is configured to: receive a redirected request to retrieve a portion of the data stored in the first memory device, wherein prior to redirection, the request is directed to a second memory device; determine, in response to receipt of the request to retrieve the portion of the data stored in the first memory device”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the request is directed to a second memory device; determine, in response to receipt of the request to retrieve the portion of the data stored in the first memory device, a physical address corresponding to the portion of the data based on the logical address stored in the address register; and cause, based on the determined address, the data to be retrieved from the first memory device”,  “determining, by the first memory device, a physical address corresponding to the data based on the logical address stored in the address register; associating, by the first memory device, an indication that indicates that the data is inaccessible to a second memory device based on receipt of the redirected request to retrieve the data from the first memory device; and retrieving, based on the determined address, the data from the first memory devic", “a request to write the data to the first memory device to a hypervisor; and assert an interrupt signal to the hypervisor as part of the transferred request; wherein the first memory device further comprises logic circuitry resident thereon, and wherein the hypervisor is configured to cause the data associated with the request to be written from the logic circuitry to an array of memory cells of the first memory device in response to the transferred request", “determining, by the first memory device, a physical address corresponding to the data based on the logical address stored in the address register; generating, based on the determined address, a request to retrieve the data from the first memory device; transferring the request to a hypervisor via an interface coupling the logic circuitry to the hypervisor; and asserting an interrupt signal to the hypervisor as part of the transferred request; and retrieving, based on the determined address, the data from the first memory device", “determining, by the first memory device, a physical address corresponding to the data based on the logical address stored in the address register; generating, based on the determined address, a request to retrieve the data from the first memory device; transferring the request to a hypervisor via an interface coupling the logic circuitry to the hypervisor; and asserting an interrupt signal to the hypervisor as part of the transferred request; and retrieving, based on the determined address, the data from the first memory device", “determining, by the first memory device, a physical address corresponding to the data based on the logical address stored in the address register; and retrieving, based on the determined address, the data from the first memory device; wherein the first memory device further comprises logic circuitry comprising the address register, and wherein the method further comprises: transferring, based on the determined physical address, the data from the array of memory cells to the logic circuitry via a data bus internal to the first memory device; and Page 6 of 11HIERARCHICAL MEMORY SYSTEMS Application No. 17/241,798 Amendment dated May 23, 2022 Reply to Office Action dated May 12, 2022 transferring the data from the logic circuitry to an input/output (I/O) device via an interface coupling the logic circuitry to the I/O device", and “the first memory device is configured to: transfer, in response to receipt of a request redirected from the memory management circuitry to write data to the first memory device, a request to write the data to the first memory device to a hypervisor; and assert an interrupt signal to the hypervisor as part of the transferred request; Page 7 of 11HIERARCHICAL MEMORY SYSTEMS Application No. 17/241,798 Amendment dated May 23, 2022 Reply to Office Action dated May 12, 2022wherein the hypervisor is configured to: monitor patterns of data traffic to the second memory device or the first memory device, or both; and selectively store data in the second memory device or the first memory device based on the monitored patterns of data traffic".
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 identifies the distinct features “the request is directed to a second memory device; determine, in response to receipt of the request to retrieve the portion of the data stored in the first memory device, a physical address corresponding to the portion of the data based on the logical address stored in the address register; and cause, based on the determined address, the data to be retrieved from the first memory device.", which are not taught or suggested by the prior art of records. 
Independent Claim 9 identifies the distinct features “determining, by the first memory device, a physical address corresponding to the data based on the logical address stored in the address register; associating, by the first memory device, an indication that indicates that the data is inaccessible to a second memory device based on receipt of the redirected request to retrieve the data from the first memory device; and retrieving, based on the determined address, the data from the first memory devic", which are not taught or suggested by the prior art of records. 
Independent Claim 13 identifies the distinct features “a request to write the data to the first memory device to a hypervisor; and assert an interrupt signal to the hypervisor as part of the transferred request; wherein the first memory device further comprises logic circuitry resident thereon, and wherein the hypervisor is configured to cause the data associated with the request to be written from the logic circuitry to an array of memory cells of the first memory device in response to the transferred request", which are not taught or suggested by the prior art of records. 
Independent Claim 21 identifies the distinct features “determining, by the first memory device, a physical address corresponding to the data based on the logical address stored in the address register; generating, based on the determined address, a request to retrieve the data from the first memory device; transferring the request to a hypervisor via an interface coupling the logic circuitry to the hypervisor; and asserting an interrupt signal to the hypervisor as part of the transferred request; and retrieving, based on the determined address, the data from the first memory device", which are not taught or suggested by the prior art of records. 
Independent Claim 22 identifies the distinct features “determining, by the first memory device, a physical address corresponding to the data based on the logical address stored in the address register; and retrieving, based on the determined address, the data from the first memory device; wherein the first memory device further comprises logic circuitry comprising the address register, and wherein the method further comprises: transferring, based on the determined physical address, the data from the array of memory cells to the logic circuitry via a data bus internal to the first memory device; and Page 6 of 11HIERARCHICAL MEMORY SYSTEMS Application No. 17/241,798 Amendment dated May 23, 2022 Reply to Office Action dated May 12, 2022transferring the data from the logic circuitry to an input/output (I/O) device via an interface coupling the logic circuitry to the I/O device", which are not taught or suggested by the prior art of records. 
Independent Claim 23 identifies the distinct features “the first memory device is configured to: transfer, in response to receipt of a request redirected from the memory management circuitry to write data to the first memory device, a request to write the data to the first memory device to a hypervisor; and assert an interrupt signal to the hypervisor as part of the transferred request; wherein the hypervisor is configured to: store data that is accessed more frequently than a data access threshold in the second memory device; and store data that is accessed less frequently than a data access threshold in the first memory device", which are not taught or suggested by the prior art of records. 
Independent Claim 24 identifies the distinct features “the first memory device is configured to: transfer, in response to receipt of a request redirected from the memory management circuitry to write data to the first memory device, a request to write the data to the first memory device to a hypervisor; and assert an interrupt signal to the hypervisor as part of the transferred request; Page 7 of 11HIERARCHICAL MEMORY SYSTEMS Application No. 17/241,798 Amendment dated May 23, 2022 Reply to Office Action dated May 12, 2022 wherein the hypervisor is configured to: monitor patterns of data traffic to the second memory device or the first memory device, or both; and selectively store data in the second memory device or the first memory device based on the monitored patterns of data traffic", which are not taught or suggested by the prior art of records. 
Claims 1-11, 13-15 and 17-24 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent Claims 1-11, 13-15 and 17-24 hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135